PER CURIAM.
We affirm the trial court’s denial of the motion of defendant-appellant Eric M. Hoffman to modify the terms of his probation so as to transfer his supervision from Monroe County to Broward County. As the trial court correctly concluded, the defendant must exhaust his administrative remedies by applying to the Florida Department of Corrections for transfer of supervision. See Henderson v. Crosby, *383891 So.2d 1180, 1182 (Fla. 2d DCA 2005); Hidalgo v. State, 729 So.2d 984, 987 (Fla. 3d DCA 1999); Sutton v. Strickland, 485 So.2d 25 (Fla. 1st DCA 1986).
Affirmed.